2.	The proposed amendment after final rejection filed April 14, 2021 raises new issues under 35 U.S.C. 112(b) because claim 99 would be dependent upon canceled claim 92.  It is believed that claim 99 should have been amended to depend upon claim 91.
3.	Had the proposed amendment after final rejection filed April 14, 2021 been entered, the non-statutory double patenting rejections set forth in sections 3-5 of the Office action mailed March 22, 2021 would still have been maintained.  The proposed claim amendments incorporate the limitation of claim 84 into claim 1, and the limitation of claim 92 into claim 91.  However, claims 84 and 92 were rejected in non-statutory double patenting rejections, and incorporation of their limitations into the independent claims does not avoid the non-statutory double patenting rejections.  The claims as finally rejected, and the proposed amended claims, do not exclude from their scope the possibility that the imaging agents and the photosensitizers are the same.
4.	Had the proposed amendment after final rejection filed April 14, 2021 been entered, the obviousness rejections set forth in sections 8 and 9 of the Office action mailed March 22, 2021 would have been overcome.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
April 19, 2021